Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filled 01/20/2022 has been entered. Claim 1 has been amended. Therefore, claims 1-10 remain pending in the application. 
New 35 USC § 112 rejections have been introduced as a result of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “the retaining ring is merely connected to the first rope loop and the second rope loop without directly connecting to the rotation unit”; this recitation constitutes new matter since the specification as originally presented does not provide support for “the retaining ring is merely connected to the first rope loop and the second rope loop”; the specification and drawings also fail to support the lack of direct connection to the rotation unit; since not every possible angle is shown behind the retaining ring.
 In addition, in regards to the drawings; firstly, the drawings do not show every angle and configuration which would support lack of direct connection, and secondly, and more importantly, consulting at least figures 2A & 2B it appears that the retaining ring 30 is indeed firmly or at least closely (as opposed to merely) connected to the first rope loop and the second rope loop.
To best expedite prosecution, this limitation will be examined as best interpreted in-line with what is disclosed/shown in the original disclosure of the application.
Dependent claims are rejected since they depend from a rejected claim.
Applicant is required to cancel new matter. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meillet, US (20120298446) in view of Wu, US (20170361136) and further view of Harrington, US (6981670).
In regards to claim 1 Meillet discloses:
A rope based fall protection device (100; fig. 3), comprising a rotation unit (143), a brake unit (180), a stopping part (196), a friction unit (188), and a rope (240), wherein; the rope is wound around the rotation unit (fig. 11); a housing (102); the brake unit is connected to the rotation unit and is configured to restrict rotation of the rotation unit (per the coupling of 180 onto drum 143; fig. 12); a first end (241) of the rope is connected to the rotation unit (as described in paragraph [0054]), and rotates as the rotation unit rotates so that the rope is wound around the rotation unit (fig. 12); a second end (242) of the rope is a free end; the rope based fall protection device is characterized in that: 
the rope from the first end to the second end at least sequentially including a plurality of third rope loops (rope loops shown in fig. 13, 14, 15; see annotated drawings), a first rope loop (see annotated drawings), and a second rope loop (see annotated drawings) that are wound around the rotation unit, wherein the first rope loop is disposed between the plurality of the third rope loops (see annotated drawings) and the second rope loop; 
a retaining ring (146) includes a first retaining portion, wherein the first retaining portion is sleeved on the first rope loop (fig. 12), such that the rope forms a rope section which has a fixed length (244; between 146 and the first end of 240) and wherein the rope section is wound around the rotation unit (fig. 12); the retaining ring is merely connected to the first rope loop and the second rope loop without directly connecting to the rotation unit (connected via peg 151 fig. 25, i.e. not directly; as best interpreted in-line with what is disclosed/shown in the original disclosure of the application); when the free end of the rope is pulled by an external force to release the rope wound around the rotation unit in a direction away from the rotation unit (paragraph [0054]; see 1st excerpt below), the retaining ring is broken to release the rope section of the rope (paragraph [0054]; see 2nd excerpt below); by releasing the rope section of the rope, the rotation unit rotates and simultaneously drives the brake unit to rotate, causing the brake unit to abut against the stopping part to stop rotating (paragraph [0076]), and then the rotation unit rotates relative to the brake unit, the friction unit rubs against one of the rotation unit and the brake unit to slow down a rotational speed of the rotation unit; the external force is greater than or equal to a pulling force generated by a user's free fall.

    PNG
    media_image1.png
    183
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    481
    706
    media_image3.png
    Greyscale

	Meillet does not disclose friction unit is disposed between the rotation unit and the brake unit and is connected to one of the rotation unit and the brake unit, and is movable relative to the other one of the rotation unit and the brake unit.
	Wu teaches rotation unit (31), brake unit (32, 321), stopping part (14) the stopping part is fixed in a housing (12) of the rope-based fall protection device; friction unit (33) is disposed between the rotation unit and the brake unit and is connected to one of the rotation unit and the brake unit (fig. 1), and is movable relative to the other one of the rotation unit and the brake unit.
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Meillet to have the friction unit disposed between the rotation unit and the brake unit in order to have the impact of the friction unit directly imposed onto the rotation unit sans intermediate components.
Meillet and Wu do not teach the retaining ring includes a second retaining portion adjacent to the first retaining portion and sleeved on the second rope loop.
	Harrington teaches a retaining member (16) of a width to includes a first retaining portion and a second retaining portion adjacent to each other, wherein the first retaining portion retains a first rope-like linear member (18) loop and the second retaining portion retains a second loop, such that the rope-like linear member forms a rope-like linear member section which has a fixed length between the second retaining portion and a first end (at (20) of the rope-like linear member that is wound around a rotation unit (4).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to either duplicate the retaining ring of Meillet to include the second rope loop or to modify the retaining ring of Meillet to comprise an extended width for retaining the first and second rope loops, as taught by Harrington, to increase the fixed length of the rope section between the first end of the rope and the retained portion/first end of the rope wound around the rotation unit, to prevent unintentional early release of the retained portion of the rope.
	In regards to claim 2 Meillet as modified by Wu and Harrington above teaches when the retaining ring (146; Meillet) is broken, the first retaining portion and the second retaining portion of the retaining ring are separated from each other to release the rope section of the rope (paragraph [0054]; see excerpt above).
	In regards to claim 3 Meillet as modified by Wu and Harrington above teaches when the retaining ring is broken, at least one of the first retaining portion and the second retaining portion of the retaining ring is broken, causing the rope disengaged from at least one of the first retaining portion and the second retaining portion to release the rope section of the rope (paragraph [0054]; see excerpt above).
	
    PNG
    media_image2.png
    183
    568
    media_image2.png
    Greyscale

	In regards to claim 5 Meillet as modified by Wu and Harrington above teaches the first retaining portion of the retaining ring has a first thickness, and the second retaining portion thereof has a second thickness; the first thickness is equal to the second thickness (modifying the retaining ring of Meillet to have a second portion to include the second rope loop as taught by Harrington presents duplicating the first portion and hence the second portion would exhibit the same thickness).
	In regards to claim 7 Meillet as modified by Wu and Harrington above teaches the first retaining portion of the retaining ring has a first height, and the second retaining portion thereof has a second height; the first height is equal to the second height (modifying the retaining ring of Meillet to have a second portion to include the second rope loop as taught by Harrington presents duplicating the first portion and hence the second portion would exhibit the same height).
	
	Claims 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meillet, Wu and Harrington as applied to claim 1 above, and further in view of Lothamer, US (8579239).
In regards to claims 4, 6, 8 and 9 Meillet, Wu and Harrington do not teach retaining adjacent loop and having a slit, the first portion width is different from the second portion width and a cross-sectional area of a through hole of the first retaining portion of the retaining ring is larger than a cross-sectional area of a through hole of the second retaining portion of the retaining ring.
Lothamer teaches a loop retainer ring (14) for retaining adjacent loop and having a slit (between 86) (claim 4), and a first retaining portion (94) which has a first width, and a second retaining portion (92) thereof has a second width; the first width is different from the second width (claim 6), a through hole of the first retaining portion (94) of the retaining ring communicates with a through hole of the second retaining portion (92) of the retaining ring (as shown in figs. 5-7) (claim 8), and a cross-sectional area of a through hole of the first retaining portion of the retaining ring is larger than a cross-sectional area of a through hole of the second retaining portion of the retaining ring (claim 9).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the retaining ring of Meillet as modified by Harrington for the retainer ring to comprise a slit, a first retaining portion with a first width, and a second retaining portion thereof has a second width; the first width is different from the second width, and a cross-sectional area of a through hole of the first retaining portion of the retaining ring is larger than a cross-sectional area of a through hole of the second retaining portion of the retaining ring, as taught by either Lothamer, to enable a closer encircling of his adjacent first and second loops. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meillet, Wu and Harrington as applied to claim 1 above, and further in view of Meillet, US (8469149; referred to hereinafter as ref 149 to avoid confusion with primary reference Meillet).
In regards to claim 10; although Meillet discloses the first end 241 of the lifeline 240 being “connected to the drum 143 as is well known in the art” as described in paragraph [0054]; Meillet do not explicitly teach the rope has a rope head at the first end of the rope; the rotation unit has a fixed groove, and the rope head is disposed in the fixed groove.
	Ref 149 teaches rope (130; fig. 2 below) has a rope head (132 b) at the first end of the rope; the rotation unit (120) has a fixed groove (120c; fig. 2 below), and the rope head is disposed in the fixed groove (fig. 2).
	
    PNG
    media_image4.png
    321
    597
    media_image4.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the rope head and groove protocol taught by ref 149 onto the first end of the rope of Meillet for the predictable result of ensuring securement of the first end to the rotation unit since an unintentional slippage/uncoupling of the first end from the rotation unit can cause life threatening conditions in case of a fall.  

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive because:
In regards to applicant’s arguments directed to amended language of claim 1 presented in the submission on 01/20/2022 i.e. “the retaining ring is merely connected to the first rope loop and the second rope loop without directly connecting to the rotation unit”; examiner presents that this recitation constitutes new matter since the specification as originally presented does not provide support for this language. Examiner also directs applicant’s attention figure 2A & 2B that shows the retaining ring 30 is indeed firmly or at least closely connected to the first rope loop and the second rope loop. Finally, examiner presents that to best expedite prosecution. the above limitation is examined as best interpreted in-line with what is disclosed/shown in the original disclosure of the application as detailed in the rejection above.
Applicant argues “Since it has no fall protection function, the Harrington device would not be expected to, and likely would not, comply the precision, reliability and durability that regulations require of a safety device such as Applicant's recited fall protection device … the rope and connector 146 of Meillet cannot be repaired following a fall or other damage causing occurrence. That is, after being activated by a pulling force that releases the reserve rope providing the fall protection function, the entire rotation unit 143 of Meillet should be replaced to restore the damage caused by the fall for reusing the fall protection device 100. Comparing Applicant's recited fall protection device, damage resulting from such a pulling force is typically limited to breaking the retaining ring 30, typically a readily available and inexpensive component in contrast to an entire rotation unit”; examiner respectfully disagrees and presents that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634